F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                                                                               JAN 6 1998
                    UNITED STATES COURT OF APPEALS

                                  TENTH CIRCUIT                           PATRICK FISHER
                                                                                   Clerk


 RICKY WRISTON,

               Plaintiff - Appellant,                       No. 97-3284
          v.                                                 D. Kansas
 KARL FRIEDEL, Sedgwick County                        (D.C. No. 97-CV-3291)
 District Court Judge; WILBUR D.
 GEEDINGS, attorney; GLENN E.
 SMITH, JR., in their individual and
 official capacities,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before ANDERSON, MCKAY, and LUCERO, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34 (a); 10th Cir. R. 34.1.9. This cause is

therefore ordered submitted without oral argument.



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      Ricky A. Wriston filed this pro se civil rights action pursuant to 42 U.S.C.

§ 1983 against a party who had filed a tort suit against him in state court, that

party’s attorney, and the judge who had entered judgment against Wriston in that

action. The district court summarily dismissed the civil rights action pursuant to

28 U.S.C. § 1915(e)(2)(B) because the complaint failed to state a claim for relief

and was frivolous and malicious.

      Essentially, Wriston argues, without factual support, that because the

Kansas statute of limitations barred the state tort action, the three defendants

knowingly conspired under color of state law to violate his constitutional rights

by causing a judgment to enter against him and by garnishing his prison funds to

satisfy the judgment. On appeal, Wriston also argues that the summary dismissal

is evidence of the district court judge’s bias and prejudice against prisoner

litigants. We agree with the district court that the action fails to state a claim and

that it is frivolous. The action is founded on “clearly baseless” factual

contentions and is “based on an indisputably meritless legal theory.” See Neitzke

v. Williams, 490 U.S. 319, 327 (1989); Schlicher v. Thomas, 111 F.3d 777, 779

(10th Cir. 1997). In addition, Wriston’s action is subject to dismissal under 28

U.S.C. § 1915(e)(2)(B)(iii) as it seeks compensatory and punitive damages against

a state court judge.




                                          -2-
      Accordingly, we AFFIRM. Because this appeal is frivolous and fails to

state a claim under 28 U.S.C. § 1915(e)(2)(B)(i) and (ii), it constitutes an

“occasion” under 28 U.S.C. § 1915(g).

                                               ENTERED FOR THE COURT


                                               Stephen H. Anderson
                                               Circuit Judge




                                         -3-